 
Exhibit 10.22


[COPYTELE, INC. LETTERHEAD]
 

 
January 13, 2010




Videocon Industries Limited
2nd Floor, Fort House, D.N. Road
Fort, Mumbai 400 001 (INDIA)
Attention:
Venugopal N. Dhoot, Director
 
Naveen Mandhana, Sr. Vice President

 


Dear Sirs:


With respect to the installments of the Technology Transfer Fee scheduled to be
paid by February 16, 2009 and November 16, 2009, under the Amended and Restated
Technology License Agreement between Videocon Industries Limited (“Videocon”)
and CopyTele, Inc. (“CopyTele”), dated May 16, 2008 (the “License Agreement”),
CopyTele hereby waives the February 16, 2009 and November 16, 2009 due dates for
such installment payments on the condition (i) that Videocon make partial
payments of such installments, the first payment for the period from September
2009 through December 2009 of $300,000 no later than January 18, 2010, and (ii)
that Videocon and CopyTele agree upon a mutually acceptable payment schedule for
the balance of such installments prior to May 15, 2010.  Except as specifically
set forth herein, all terms and conditions of the License Agreement shall remain
unchanged and shall continue to be valid and binding upon the parties thereto.


Sincerely,


COPYTELE, INC.




By:   /s/ Denis A. Krusos                                    
Denis A. Krusos
Chairman and C.E.O.